                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

VINCENT MINICHIELLO,

              Petitioner,                     Case No. 2:20-cv-13263
                                              Honorable Linda V. Parker
v.

GREGORY SKIPPER,

          Respondent.
___________________________/

       OPINION AND ORDER DISMISSING THE HABEAS PETITION,
     DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND
     DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

        Vincent Minichiello, a Michigan Department of Corrections prisoner, filed a

pro se application for the writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner challenges the sentences he received in the Circuit Court for Monroe

County, Michigan, for his convictions of assault with intent to do great bodily

harm in violation of Michigan Compiled Laws § 750.84, and restricting and

obstructing a police officer in violation of Michigan Compiled Laws § 750.81d.

The trial court sentenced Petitioner to terms of incarceration of 15 to 40 years and

46 months to 15 years on those convictions, respectively. Petitioner argues that the

trial court’s departure from the sentencing range calculated under the Michigan

Sentencing Guidelines was not justified, and that trial and appellate counsel were
constitutionally ineffective for failing to investigate the correct sentencing

guideline scoring range.

      After undertaking the review required by Rule 4 of the Rules Governing

§ 2254 Cases, the Court finds that Petitioner is not entitled to habeas relief on his

claims. Accordingly, the Court is dismissing his habeas petition with prejudice.

The Court is also denying Petitioner a certificate of appealability and leave to

proceed in forma pauperis on appeal.

                              I.    BACKGROUND

      Petitioner’s convictions arose from “a bare-knuckled and extremely cruel

beating” of an elderly man, who was left in a coma and died two months later from

his injuries, never having regained consciousness. People v. Minichiello, No.

307962, 2013 WL 967599, at *4 (Mich. Ct. App. Feb. 21, 2013). The state court’s

factual findings are presumed correct on habeas review. 28 U.S.C. § 2254(e)(1);

Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009). Petitioner originally was

charged with attempted murder in violation of Michigan Compiled Laws § 750.83,

but was convicted on the lesser included charge of assault with intent to do great

bodily harm less than murder, as well as a charge of resisting or obstructing police.

Minichiello, 2013 WL 967599, at *1, n. 1.

      On direct appeal, Petitioner argued that the trial court abused its discretion

when it departed from the Michigan sentencing guidelines range and cited factors


                                           2
in support of the departure which were not objective and verifiable. Id. at *1. The

calculated range for Petitioner’s minimum sentence under Michigan’s sentencing

guidelines was 43 to 152 months (three years, seven months to twelve years, eight

months). Id. at *2. Petitioner was sentenced as a fourth habitual offender to 15 to

40 years for the assault charge and 46 months to 15 years for the resisting charge.

Id. at *1.

       The court of appeals took exception with some of the trial court’s

justifications for the departure sentence, such as Petitioner’s failure to assist the

victim after the assault. Id. at *2. However, it found most of the lower court’s

reasons “substantial and compelling” and held that the elevated sentence was

justified and not disproportionate. Id. at *5-6. The Michigan Court of Appeals

affirmed Petitioner’s sentence. Id. at *6. On September 30, 2013, the Michigan

Supreme Court denied leave to appeal. People v. Minichiello, 843 N.W.2d 123

864 (Mich. 2013). Petitioner’s conviction was final on December 29, 2013.

       In his application for habeas relief, Petitioner claims he raised a second issue

with the trial court in a motion for relief from judgment filed January 1, 2019.

(ECF No. 1 at Pg ID 3.) According to Petitioner, he argued that he “was denied

the effective assistance of both Trial and Appellant counsel [for] failing to

investigate the appropriate Sentencing Guideline Score Range before imposing




                                           3
sentence. The sentences do not comply with the Statute of being a habitual 4th

offender, MCL 769.12.” (Id.)

      Petitioner belatedly sought leave to appeal the trial court’s denial of his

motion for relief from judgment. The appellate court denied leave because

Petitioner “failed to file the application within the time period” required by the

court rules and no exceptions were met. People v. Minichiello, No. 353078 (Mich.

Ct. App. March 24, 2020).1 The Michigan Supreme Court also denied leave to

appeal. People v. Minichiello, 948 N.W.2d 572 (Mich. 2020).

      Petitioner filed his federal habeas corpus petition on December 4, 2020. He

raises two claims of error: the unjustified sentence departure and ineffective

assistance of counsel.

                           II.   LEGAL STANDARD

      Promptly after the filing of a habeas petition, a federal court must undertake

a preliminary review of the petition to determine whether “it plainly appears from

the face of the petition and any exhibits annexed to it that the petitioner is not

entitled to relief in the district court.” Rule 4, Rules Governing § 2254 Cases; see

also 28 U.S.C. § 2243. If, after preliminary consideration, the court determines



1
 “[I]t is well-settled that federal courts may take judicial notice of proceedings in
other courts of record.” United States v. Mont, 723 F. App’x 325, 327 n.3 (6th
Cir.), cert. granted, 139 S. Ct. 451 (2018), and aff’d on other grounds, 139 S. Ct.
1826 (2019) (citation omitted).
                                           4
that the petitioner is not entitled to relief, the court must summarily dismiss the

petition. Id.; see also Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (the

district court has the duty to “screen out” petitions that lack merit on their face).

No response to a habeas petition is necessary when the petition is frivolous,

obviously lacks merit, or where the necessary facts can be determined from the

petition itself without consideration of the State’s response. Allen, 424 F.2d at

141; Robinson v. Jackson, 366 F. Supp. 2d 524, 525 (E.D. Mich. 2005).

                              III.    DISCUSSION

      First, Petitioner’s application for habeas relief is subject to dismissal because

it is untimely. The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) mandates a one-year period of limitations for habeas petitions brought

by prisoners challenging state court judgments. 28 U.S.C. § 2244(d). Although

not jurisdictional, AEDPA’s one-year limitations period “effectively bars relief

absent a showing that the petition’s untimeliness should be excused based on

equitable tolling and actual innocence.” Akrawi v. Booker, 572 F.3d 252, 260 (6th

Cir. 2009). “[D]istrict courts may ‘consider, sua sponte, the timeliness of a state

prisoner’s habeas petition.’” Shelton v. United States, 800 F.3d 292, 293-94 (6th

Cir. 2015) (emphasis added) (quoting Day v. McDonough, 547 U.S. 198, 209

(2006)).




                                           5
      In the present case, Petitioner’s direct appeal of his convictions ended when

the Michigan Supreme Court denied him leave to appeal on September 30, 2013.

Petitioner’s conviction became final for purposes of AEDPA’s limitations period

on December 29, 2013, when the 90-day time period for seeking certiorari with the

United States Supreme Court expired. See Bronaugh v. Ohio, 235 F.3d 280, 283

(6th Cir. 2000). The limitations period expired one year later. 28 U.S.C.

§ 2244(d)(1).

      Petitioner’s application is untimely. The limitations period expired on

December 29, 2014. Petitioner did not file his federal habeas petition until

December 4, 2020, nearly six years after the deadline. Because the statute of

limitations expired before Petitioner filed his post-conviction motion, the motion

had no impact on the limitations period even though it raised an ineffective

assistance of appellate counsel claim. Allen v. Yukins, 366 F.3d 396, 401 (6th Cir.

2004). In other words, once the one-year limitations period in § 2244(d)(1)(A) has

expired, any state-court motions or petitions for collateral post-conviction relief

cannot serve to toll or avoid the limitations period. Vroman v. Brigano, 346 F.3d

598, 602 (6th Cir. 2003); Payton v. Brigano, 256 F.3d 405, 408 (6th Cir. 2001).

      Day nevertheless cautions that before acting on its own initiative to dismiss

a habeas petition as untimely, a federal district court “must accord the parties fair

notice and an opportunity to present their positions.” Shelton v. United States, 800


                                           6
F.3d 292, 293-94 (6th Cir. 2015) (citing Day, 547 U.S. at 210). “A notice

requirement gives petitioners the opportunity to bring essential information not

evident from the face of the motion to the court’s attention, including the

possibility that equitable tolling applies.” Id. at 295.

      However, even if not time-barred, the petition does not survive Rule 4

screening on the merits. This is because Petitioner’s sentencing challenge presents

only state law issues not cognizable in habeas and the sentence does not otherwise

violate his federal or constitutional rights.

      Petitioner argues that the trial court lacked “substantial and compelling”

reasons to impose a sentence above the minimum range calculated under the

Michigan sentencing guidelines. A claim that the trial court violated state law

when it sentenced a petitioner is not cognizable in habeas corpus proceedings. See

Howard v. White, 76 F. App’x 52, 53 (6th Cir. 2003); see also Estelle v. McGuire,

502 U.S. 62, 67 (1991). Petitioner’s argument that the trial court’s departure from

the calculated guidelines range was not justified (ECF No. 1 at Pg ID 3) is not

cognizable, as it implicates “state law and procedure . . . [but not] federal

constitutional protections.” Cook v. Stegall, 56 F. Supp. 2d. 788, 797 (6th Cir.

1999) (citing Estelle, 502 U.S. 62).

      More generally, a sentence within state statutory limits will not be set aside

based on claims of unfairness or an abuse of discretion “unless the sentence is so


                                            7
disproportionate to the crime as to be completely arbitrary and shocking.” Doyle v.

Scutt, 347 F. Supp. 2d 474, 485 (E.D. Mich. 2004). That is, a habeas petitioner

arguing that a sentence is unjustified or disproportionate must “show that the

sentence imposed exceeded the statutory limits or is wholly unauthorized by law.”

Vliet v. Renico, 193 F. Supp. 2d 1010, 1014 (E.D. Mich. 2002) (citing Haynes v.

Butler, 825 F.2d 921, 923 (5th Cir. 1987)). This is so because “[a] sentence within

the statutory maximum set by statute generally does not constitute ‘cruel and

unusual punishment.’” United States v. Moore, 643 F.3d 451, 455 (6th Cir. 2011)

(citing United States v. Layne, 324 F.3d 464, 474 (6th Cir. 2003)).

      Petitioner’s sentences are within the statutory maximum set by the Michigan

statutory sentencing scheme and are not arbitrary or shocking. Michigan’s

sentencing enhancement law for offenders who, like Petitioner, have been

convicted of at least three prior felonies authorizes a maximum sentence of life for

a subsequent conviction which is otherwise punishable by a maximum term of five

years or more. Mich. Comp. Laws § 769.12. The statute for assault with intent to

do great bodily harm authorizes a ten-year maximum sentence.2 Mich. Comp.

Laws § 750.84. Thus, as Petitioner’s sentence of 15 to 40 years is less than life, it


2
  The pertinent terms of Mich. Comp. Laws §§ 750.84 and 769.12 are unchanged
from the versions in existence at the time of Petitioner’s offense in November
2010. See P.A. 2012, No. 319 (S.B. 1109), Eff. Oct. 1, 2012 (amending section
769.12); P.A. 2012, No. 367 (S.B. 848), Eff. April 1, 2013 (amending section
750.84).
                                          8
is authorized by Michigan law. In addition, Petitioner’s sentence is neither

arbitrary nor shocking when considered in light of the facts of the case. See

Minichiello, 2013 WL 967599, at *2, 4. It is also not shocking against a criminal

record reflecting “one or more offenses in consecutive years, over more than two

decades, with the exception of a year or two.” Id. at *3.

      Petitioner also is not entitled to relief on his related ineffective assistance of

counsel claim. Petitioner claims he received ineffective assistance of trial and

appellate counsel because counsel failed “to investigate the appropriate Sentencing

Guideline Score Range[.]” (ECF No. 1 at Pg ID 3.) Petitioner does not explain

what counsel might have uncovered with proper investigation that would have

resulted in a different sentence, and the Court has no obligation to comb the record

to support his argument. See United States v. Gray, 692 F.3d 514, 521 (6th Cir.

2012) (citing United States v. Stewart, 628 F.3d 246, 256 (6th Cir. 2010)) (“Issues

adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not sufficient for a party to mention a

possible argument in the most skeletal way, leaving the court to . . . put flesh on its

bones”) (alteration in original).

      Moreover, based on the Michigan Court of Appeals’ detailed review of the

guideline scoring of Petitioner’s sentence and its determination that the upwards

departure was justified, the Court finds that any objection by Petitioner’s attorneys


                                           9
would have been futile. This is also so because Petitioner’s sentence was

authorized by state law and not disproportionate. A lawyer will not be found

ineffective for failing to advance a futile or meritless argument. Downs v. United

States, 879 F.3d 688, 691 (6th Cir. 2018); Kelly v. Lazaroff, 846 F.3d 819, 831 (6th

Cir. 2017). Petitioner is not entitled to habeas relief.

      Petitioner may appeal this decision only if he obtains a certificate of

appealability. 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 327

(2003). A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). To receive a certificate of appealability, “a petitioner must show that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 336

(2003) (internal quotes and citations omitted).

      Reasonable jurists would not find the Court’s decision debatable or wrong.

The Court therefore is declining to issue a certificate of appealability.

      Accordingly,

      IT IS ORDERED that the petition for a writ of habeas corpus is

DISMISSED WITH PREJUDICE.




                                           10
      IT IS FURTHER ORDERED that a certificate of appealability is

DENIED.

      IT IS FURTHER ORDERED that because an appeal may not be taken in

good faith, Petitioner may not proceed in forma pauperis on appeal. 28 U.S.C.

§ 1915(a)(3).

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE
 Dated: April 30, 2021




 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, April 30, 2021, by electronic and/or U.S.
 First Class mail.

                                               s/Aaron Flanigan
                                               Case Manager




                                         11
